 

Oo DA I WB nN BP WY NO

_
©

U1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 5:19-cv-07073-SVK Document1 Filed 10/28/19 Page 1 of 13

KINGSLEY & KINGSLEY, APC
ERIC B. KINGSLEY, Esq., Cal. Bar No. 185123

eric(@kingsleykingsley.com

RELSEV AM SZAMET. Esq., Cal. Bar No. 260264
Kelsey @kingsle kingsley.com

DA KELEDJIAN, Esq., Cal. Bar No. 309135
davidk @kingsleykingsley-com

16133 Ventura Blvd., Suite 1200

Encino, CA 91436

Telephone: (818) 990-8300
Fax: (818) 990-2903

DAVTYAN PROFESSIONAL LAW CORPORATION
EMIL DAVTYAN, Esq., Cal. Bar No. 299363
emil@davtyanlaw.com

5959 Topanga Canyon Blvd, Suite 130

Woodland Hills, CA 91367

Telephone: (818) 875-2008

Fax: (818) 722-3974

Attorneys for Plaintiff and the Proposed Class

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA — SAN JOSE DIVISION

LUCAS VALADEZ, an individual, on | CASE NO.

behalf of himself and others similarly
situated CLASS ACTION COMPLAINT

FOR:
PLAINTIFF,

1. Violation of the Fair Credit

v Reporting Act for Failure to Make

DELOITTE CONSULTING LLP; and Proper Disclosures, 15 U.S.C. §
DOES 1 thru 50, inclusive 1681b(b)(2 (AJM);
2. Violation of the Fair Credit
DEFENDANTS. Reporting Act for Failure to Obtain
Proper Authorization, 15 U.S.C. §
1681b(b)(2)(A)Gi);

 

DEMAND FOR A JURY TRIAL

 

 

 

1
CLASS ACTION COMPLAINT

 
Oo Aa NID DOT FBP W HNO

DO WN WN KH PO PO PO KD Dew iw Rw
oN DN OH FBP WD NYO KH DOD ODO Wns DBA FP WD NY KF OC

 

 

Case 5:19-cv-07073-SVK Document1 Filed 10/28/19 Page 2 of 13

Plaintiff LUCAS VALADEZ (“Plaintiff”), on behalf of himself and all others
similarly situated, alleges on information and belief, except for his own acts and
knowledge, the following:

L
INTRODUCTION

1. Defendant DELOITTE CONSULTING LLP ("Defendant") is a
Delaware Corporation and at all relevant times mentioned herein conducted and
continues to conduct substantial and regular business throughout California.

2. Defendant is a consulting company operating within the consumer
discretionary sector and specializes in providing financial advisory and tax services,
including information technology services, outsourcing, and strategy and operations,
nationwide.

3. Plaintiff applied, was hired, and performed work for Defendant in
Seaside, California.

4, Upon information and belief, during the application process, Plaintiff
filled out Defendant’s “EMPLOYMENT APPLICATION” form on or about
October 17, 2018 attached hereto as Exhibit 1.

5. Upon information and belief, Plaintiff signed Defendant’s “OFFER
SUMMARY” form on or about October 24, 2018 attached hereto as Exhibit 2.

6. Upon information and belief, Defendant procured a consumer report
pertaining to Plaintiff.

7. Defendant violated 15 U.S.C. § 1681b(b)(2)(A)(i) which requires that,
to procure a consumer report or cause a consumer report to be procured for
employment purposes, a clear and conspicuous disclosure has been made in writing
to the consumer at any time before the report is procured or causes to be procured,
in a document that consists solely of the disclosure, that a consumer report may be
obtained for employment purposes. Defendant failed to provide a “clear and

conspicuous disclosure” in writing that consists solely of the disclosure.

2
CLASS ACTION COMPLAINT

 
Oo ON DB On FH WW YN

wo NO HN HN HN HN KN KN KR wR Rm eee Re eS
oN DR OH BPW NO KK OD HO Wn Dn HB WW NY YK O&O

 

 

Case 5:19-cv-07073-SVK Document1 Filed 10/28/19 Page 3 of 13

8. Defendant violated 15 U.S.C. § 1681 b(b)(2)(A)Gi) which requires that
the consumer has authorized in writing (which authorization may be made on the
document referred to in clause (i)) the procurement of the report. Defendant failed
to obtain authorization to procure a consumer report at all,

9. Due to Defendant’s violations of the FCRA as alleged, Plaintiff was
confused regarding the nature of his rights under the FCRA.

10. Plaintiff now brings this Class Action on behalf of himself and a
proposed class, defined as:

All employees in the United States for whom Defendant obtained a
consumer report without providing a clear and conspicuous
disclosure in writing in a document that consists solely of the
disclosure and obtaining authorization in writing at any time during
the period beginning five (5) years prior to the filing of this action
to the present. (the “Proposed Class”)

I.
JURISDICTION AND VENUE

11. The Court has jurisdiction over Plaintiffs federal claims pursuant to 28
U.S.C. §1331 and 15 U.S.C. §1681 of the FCRA.

12. Venue is proper in this district pursuant to 28 U.S.C. §1391(d) because
Defendant is subject to personal jurisdiction in this district, maintains offices in this
district, and the actions at issue took place in this district.

Ill.
THE PARTIES

A. PLAINTIFF

13. Plaintiff applied, was hired and performed work for Defendant in
California from on or about November 25, 2018 through May 29, 2019 as a salaried
employee with the title of “project delivery senior analyst.”

14. Upon information and belief, during the application process, Plaintiff

filled out Defendant’s “EMPLOYMENT APPLICATION” form on or about

3
CLASS ACTION COMPLAINT

 
Oo OND WA FB WD NO

NO WHO NO HN LH KN KN KN KR Rm mm
Oo aT HD nA BW NYO KH CT OO Wns DH FP WY KF OS

 

 

Case 5:19-cv-07073-SVK Document1 Filed 10/28/19 Page 4 of 13

October 17, 2018 attached hereto as Exhibit 1.

15. Upon information and belief, Plaintiff signed Defendant’s “OFFER
SUMMARY” form on or about October 24, 2018 attached hereto as Exhibit 2.

B. DEFENDANT

16. Defendant is a Delaware Corporation. At all times relevant herein,
Defendant conducted and continues to conduct business throughout the State of
California including hiring and employees such as Plaintiff.

17. Defendant’s entity address listed with the California Secretary of State
is 30 Rockefeller Plaza, New York, NY, 10112.

18. Plaintiff is informed and believes and thereon alleges that each
Defendant acted in all respects pertinent to this action as the agent of the other
Defendant, and/or carried out a joint scheme, business plan or policy in all respects
pertinent hereto, and/or the acts of each Defendant are legally attributable to the
other Defendant(s).

Iv.
NATURE OF THE ACTION

19. The FCRA provides individuals with a number of rights.
Specifically pertaining to employment-related background checks referred to as
“consumer reports”, the FCRA provides that a prospective employee must be
provided a clear and conspicuous disclosure in writing before the report is
procured in a document that consists solely of the disclosure; and the consumer has
authorized in writing the procurement of the report.

20. The FCRA’s disclosure and authorization requirements are listed in 15
U.S.C. § 1681b(b)(2)(A).

Vv.
FACTUAL ALLEGATIONS

21. Plaintiff worked for Defendant in California.

22. In connection with his employment, during the application process,

4
CLASS ACTION COMPLAINT

 
0 A HN DW FP WY YPN

DO vo bv HO HP KH KN LP HNO BB Be Be Ba eRe ee ee
Oo nN DWN OH BW NO K& CO OU DA nA DOH HBP WW NY KF CO

 

 

Case 5:19-cv-07073-SVK Document1 Filed 10/28/19 Page 5 of 13

Plaintiff filled out Defendant’s “EMPLOYMENT APPLICATION” form on or
about October 17, 2018 attached hereto as Exhibit 1.

23. Plaintiff signed Defendant’s “OFFER SUMMARY” form on or about
October 24, 2018 attached hereto as Exhibit 2.

24. Upon information and belief, Defendant required all proposed class
members to complete the same standard forms.

25. Defendant’s standard forms violate 15 U.S.C. § 1681b(b)(2)(A)(i)’s so-
called “standalone” disclosure and “clear and conspicuous” requirements. Gi/berg
v. California Check Cashing Stores, LLC (9th Cir. 2019) 913 F.3d 1169,1175-76.

26. Accordingly, Plaintiff was confused regarding the nature of his rights
under the FCRA and did not give valid authorization for Defendant to procure a
consumer report in violation of 15 U.S.C. § 1681b(b)(2)(A)(ii).

27. Nevertheless, Defendant procured or caused to be procured Plaintiff's
consumer report.

28. Defendant’s failure to provide a compliant disclosure, and failure to
obtain proper authorization, deprived Plaintiff and others similarly situated of the
right to information and the right to privacy guaranteed by 15 U.S.C. §
1681b(b)(2)(A). Syed v. M-I, LLC, 853 F.3d 492, 499 (9th Cir. 2017).

29. By failing to provide a clear and conspicuous disclosure in a standalone
document, Defendant’s conduct is contrary to the plain language of the statute, case
law, and unambiguous regulatory guidance from the Federal Trade Commission
(“FTC”).

30. Thus, Defendant “willfully” violated the FCRA. Defendant knew that
its standard FCRA form must not contain surplus or extraneous information related
to state disclosures and must be clear and not likely to confuse a reasonable reader.

VI.
THE CLASS

31. Plaintiff brings this action on behalf of himself and all others similarly

5
CLASS ACTION COMPLAINT

 
Oo Oo ND A BPW HPO

NO pO KN HN BH KB DR HN RO wm RR i ee
HN DB OF HR WD NYO YK OD ODO WAN ND Nn B WO VPO KS CO

 

 

Case 5:19-cv-07073-SVK Document1 Filed 10/28/19 Page 6 of 13

situated as a Class Action pursuant to Rule 23(a) and 23(b)(3) of the F.R.C.P.
Plaintiff satisfies the requirements of Rule 23(a) and (b)(3) for the prosecution of

this action as a class action. Plaintiff seeks to represent a class defined as follows:

All employees in the United States for whom Defendant obtained a
consumer report without providing a clear and conspicuous
disclosure in writing in a document that consists solely of the
disclosure and obtaining authorization in writing at any time during
the period beginning five (5) years prior to the filing of this action
to the present. (the “Proposed Class”)

32. Plaintiff reserves the right to amend or modify the Class description
with greater specificity or further division into subclasses or limitation to particular
issues, |

33. This class action on behalf of members of the Proposed Class meets the
statutory prerequisites for the maintenance of a class action as set forth in Rule 23(a)

and 23(b)(3) of the F.R.C_P.
A, Numerosity

34. The Proposed Class is so numerous that joinder of all class members is
impracticable.

35. While the precise number of members of the Proposed Class has not
been determined at this time, Plaintiff is informed and believes that Defendant,
during the relevant period, had applicants that numbered well over 1,000.

36. Plaintiff alleges that Defendant’s records will provide information as to
the number of all members of the Proposed Class.

B. |Commonality

37. There are questions of law and fact common to the Proposed Class that
predominate over any questions affecting only individual members of the Class.
These common questions of law and fact include, without limitation:

a. Whether Defendant violated 15 U.S.C. §1681b(b)(2)(A)()’s
“clear and conspicuous disclosure” requirement;

6
CLASS ACTION COMPLAINT

 
Oo Oo NDB mn HBP W HPO —

an
So

1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 5:19-cv-07073-SVK Document1 Filed 10/28/19 Page 7 of 13

b. Whether Defendant violated 15 U.S.C. §1681b(b)(2)(A)(i)’s is
requirement that a disclosure is provided “in a document that
consists solely of the disclosure”;

c. Whether Defendant acquires applicants’ consumer reports
without authorization in violation of 15 USC.
§1681b(b)(2)(A)(i1); and

d. Whether Defendant “willfully” violated the FCRA pursuant to
15 U.S.C, §1681n.

C. — Typicality

38. The claims of the named Plaintiff are typical of the claims of the
members of the Proposed Class.

39. Plaintiff is a member of the Proposed Class. Plaintiff was subjected to
the same unlawful practices as other members of the Proposed Class.

40. Plaintiff suffered the same injuries and seeks the same relief as the
members of the Proposed Class.

D. Adequacy of Representation

41. Plaintiff will fairly and adequately represent and protect the interests of
the members of the Proposed Class.

42. Counsel for Plaintiff are competent and experience in litigation large
complex consumer and wage and hour class actions.

E. Predominance and Superiority of a Class Action

43. Acclass action is superior to other available means for fair and efficient
adjudication of this controversy. Individual joinder of all members of the Proposed
Class is not practicable, and questions of law and fact common to the Class
predominate over any questions affecting only individual members.

44, Class action treatment will allow those similarly situated persons to
litigate their claims in the manner that is most efficient and economical for the parties

and the judicial system. Plaintiff is unaware of any difficulties that are likely to be

7
CLASS ACTION COMPLAINT

 
Co Oe NHYN DH On BR W NO

NO pO pO HN Hh HP HN PR RO Ree RR Re Re RR Re
OT DB On BW NO KF DW ODO DB nN DB FP WO NYO KF O&O

 

 

Case 5:19-cv-07073-SVK Document1 Filed 10/28/19 Page 8 of 13

encountered in the management of this action that would preclude its maintenance
as a class action.

45. Class action treatment will allow a large number of similarly situated
employees to prosecute their common claims in a single forum, simultaneously,
efficiently, and without the unnecessary duplication of effort and expense that
numerous individual actions would require. Further, the monetary amounts due to
many individual class members are likely to be relatively small, and the burden and
expense of individual litigation would make it difficult or impossible for individual
members of the members of the Proposed Class to seek and obtain relief. Moreover,
a class action will serve an important public interest by permitting employees
harmed by Defendant’s unlawful practices to effectively pursue recovery of the sums
owed to them.

Vil.
FIRST CAUSE OF ACTION
FAILURE TO MAKE PROPER DISCLOSURE IN VIOLATION OF THE
FCRA [15 U.S.C. § 1681 b(b)(2)(A)(i), ET SEQ]
(BY PLAINTIFF AND ALL MEMBERS OF THE PROPOSED CLASS
AGAINST ALL DEFENDANTS)

46. Plaintiff, and the other members of the Proposed Class, reallege and
incorporate by this reference, as though set forth herein, the prior paragraphs of this
complaint.

47. Under the FCRA, it is unlawful to procure a consumer report or cause

a consumer report to be procured for employment purposes, unless:

(i) aclear and conspicuous disclosure has been made in writing to
the consumer at any time before the report is procured or causes
to be procured, in a document that consists solely of the
disclosure, that a consumer report may be obtained for
employment purposes; and

(ii) | the consumer has authorized in writing (which authorization may

8
CLASS ACTION COMPLAINT

 
So mH sI DBO FR WY NO

DO NO BR KH BH KN NO DN Dm om ee
oOo aT DA Wn BP WD NP KF DOD ODO A IND OA BPW NY KF O&O

 

 

Case 5:19-cv-07073-SVK Document1 Filed 10/28/19 Page 9 of 13

be made on the document referred to in clause (i)) the
procurement of the report.

15 U.S.C. §§ 1681b(b)(2)(A)(i)-(ii)

48. Defendant’s conduct violates the FCRA.

49, The question of whether a disclosure is “clear and conspicuous”
within the meaning of Section 1681b(b)(2)(A)(i) is separate from the question of
whether a document consists “solely” of a disclosure. Syed, supra, 853 F.3d at
503.

50. Defendant’s standard FCRA form violates the “clear and conspicuous
disclosure” requirement in 15 U.S.C. § 1681b(b)(2)(A)(i). Defendant does not
provide a clear and conspicuous disclosure that it intends to obtain a consumer report
for employment purposes. In the OFFER SUMMARY, Defendant provides two
statements:

a. Background Investigation: This offer and your employment with
Deloitte Consulting LLP are conditional upon the successful
completion of a background investigation. (Exhibit 2, p. 2.)

b. Background Investigation: This offer and your employment with
Deloitte Consulting LLP are conditional upon the successful
completion of a background investigation into matters including,
but not limited to, your education and prior employment.
(Exhibit 2, p. 6.)

51. This disclosure is not a clear and conspicuous. Clear means
“reasonably understandable” and conspicuous means “readily noticeable to the
consumer.” Gilberg, supra, 913 F.3d at 1176 citing to Rubio v. Capital One Bank,
613 F.3d 1195 (9th Cir. 2010).

52. The disclosure is buried in a 24-page document. It is not prominent and
sufficiently noticeable so that an applicant cannot easily overlook it. Defendant

buries its disclosure in a 24-page document amongst myriad other extraneous

9
CLASS ACTION COMPLAINT

 
Oo wma ny Dn BPW NY

oO wp NH KH PH KD KH DO wm me Re SO
Oo NYA WA BW NO KF CD OO WAN ND A BPW NY | CO

 

 

Case 5:19-cv-07073-SVK Document 1 Filed 10/28/19 Page 10 of 13

information such as salary, singing bonus, annual incentive program, benefits, start
date, career development, travel, independence and compliance, code of ethics,
background investigation, project information, immigration, etc.

53. Defendant’s disclosure violates the so-called “standalone” disclosure
requirement in 15 U.S.C. § 1681b(b)(2)(A)(i) (the FCRA disclosure must be “in a
document that consists solely of the disclosure”) Gilberg, 913 F.3d at 1175.
Defendant’s disclosure is embedded in the 24-page OFFER SUMMARY document.

54. This disclosure is not in a standalone document that consists solely of
a disclosure. A compliant disclosure is contained in a standalone form sufficiently
labeled and specifically separated for the consumer’s review. As stated, Defendant
buries its disclosure in a 24-page document amongst myriad other points of
information such as salary, singing bonus, annual incentive program, benefits, start
date, career development, travel, independence and compliance, code of ethics,
background investigation, project information, immigration, etc.

55. The violations of the FCRA were willful based on the clear statutory
text, case law guidance, and regulatory guidance. The statutory text of the
standalone requirement is straightforward. The word “solely” in subsection (i) and
the one express exception in subsection (ii), which allows the authorization to be on
the same document as the disclosure, shows that “the FCRA should not be read to
have implied exceptions[.]” Gilberg, 913 F.3d at 1175 (citing to Syed, 853 F.3d at
501-03).

56. Defendant also had specific case law to provide guidance. See Gilberg,
913 F.3d at 1175 (“Syea’s holding and statutory analysis were not limited to liability
waivers; Syed considered the standalone requirement with regard to any
surplusage’) (citing to Syed, 853 F.3d at 501) (emphasis added).

57. Lastly, informal guidance from the FTC is unambiguous that no
extraneous information should be included in the FCRA disclosure. See FTC,

Opinion Letter, 1997 WL 33791227, at *1 (Oct. 21, 1997) (“[The] document should

10
CLASS ACTION COMPLAINT

 
oo AN HDB OO BW YH

BO wp bP KH HN BP KH KH KR Re mR Rm Re Re RE ee
ON DB OU BP W NO KF DT OO Fe wn DB A HP WY NYO KF O&O

 

 

Case 5:19-cv-07073-SVK Document 1 Filed 10/28/19 Page 11 of 13

include nothing more than the disclosure and the authorization for obtaining a
consumer report.”); FTC, Opinion Letter, 1998 WL 34323748, at *2 (Feb. 11, 1998)
(disclosure may describe the “nature of the consumer reports” it covers, but
otherwise should “not be encumbered with extraneous information”); FTC, Opinion
Letter, 1998 WL 34323756, at *1 (June 12, 1998) (inclusion of a waiver in a
disclosure form violates Section 1681b(b)(2)(A)).

58. In addition, Defendant’s violation of the “clear and conspicuous
disclosure” requirement was willful. Defendant knew that its standard disclosure
form must be clear and not buried amongst extraneous information, that would
confuse a reasonable person about the nature of his rights under the FCRA.

59. Plaintiff and all other members of the Proposed Class are entitled to
statutory damages of not less than $100 and not more than $1,000 for every willful
violation of the FCRA, pursuant to 15 U.S.C. § 1681n(a)(1)(A).

60. Plaintiff and all other members of the Proposed Class are also entitled
to punitive damages for these willful violations, pursuant to 15 U.S.C. §1681n(a)(2).

61. Plaintiff and all other members of the Proposed Class are further
entitled to recover their costs and attorneys’ fees, pursuant to 15 U.S.C.
§ 168 1n(a)(3).

Vill
SECOND CAUSE OF ACTION
FOR FAILURE TO OBTAIN PROPER AUTHORIZATION IN
VIOLATION OF THE FCRA [15 U.S.C. § 1681 b(b)(2)(A)Gi)]
(BY PLAINTIFF AND ALL MEMBERS OF THE PROPOSED CLASS
AGAINST ALL DEFENDANTS)

62. Plaintiff, and the other members of the Proposed Class, reallege and
incorporate by this reference, as though fully set forth herein, the prior paragraphs
of this Complaint.

63. Since Defendant’s standard FCRA disclosure is not “clear and

jal
CLASS ACTION COMPLAINT

 
Oo A NI HD A BR WW NH

DO bho bP KR HN PO HN KH RO Re Re eee eee ee eee ee
mH NY DB ”A BW DYNO KF ODO OO DA nN DH A HBR WO HBO KK OC

 

 

Case 5:19-cv-07073-SVK Document 1 Filed 10/28/19 Page 12 of 13

conspicuous” and in a document that consists “solely” of the disclosure it violates
15 U.S.C. § 1681b(b)(2)(A)().

64. Accordingly, Plaintiff was confused regarding the nature of his rights
under the FCRA and did not give valid authorization for Defendant to procure a
consumer report in violation of 15 U.S.C. § 1681b(b)(2)(A)(ii).

65. Nevertheless, Defendant procured a consumer report or caused a
consumer report to be procured for employment purposes on Plaintiff and the
Proposed Class in violation of 15 U.S.C. § 1681b(b)(2)(A).

66. This violation of the FCRA is willful. 15 U.S.C. §1681n. Defendant
knew that its standard FCRA form be clear and conspicuous and must standalone.
In addition, Defendant knew that proper authorization is not possible without a
legally compliant disclosure.

67. Plaintiff and all other members of the Proposed Class are entitled to
statutory damages of not less than $100 and not more than $1,000 for every willful
violation of the FCRA, pursuant to 15 U.S.C. § 1681n(a)(1)(A).

68. Plaintiff and all other members of the Proposed Class are also entitled
to punitive damages for these willful violations, pursuant to 15 U.S.C. § 1681 n(a)(2).

69. Plaintiff and all other members of the Proposed Class are further
entitled to recover their costs and attorneys’ fees, pursuant to 15 U.S.C. §
168 1n(a)(3).

PRAYER FOR RELIEF

WHEREFORE, Plaintiff prays for judgment against each Defendant, jointly
and severally, as follows:

1. On behalf of the Proposed Class:

A) That the Court certify the First and Second Causes of Action asserted

by the Proposed Class as a Class Action pursuant to Fed. R. Civ. Proc.
23(b)(2) and/or (3);
B) A determination and judgment that Defendant willfully violated 15

12
CLASS ACTION COMPLAINT

 
Oo mA IN DA BPW YN

wo wo VN NH KH NH KN NY NHN Se RH RP eee ee ee
CO DD DW UW BHR WO NYO KF ODO OO WAN DHA Fe WN YF O&O

 

 

Case 5:19-cv-07073-SVK Document 1 Filed 10/28/19 Page 13 of 13

U.S.C. § 1681(b)(2)(A)G) and(ii) of the FCRA;

C) Pursuant to 15 U.S.C. § 1681n(a)(1)(A), an award of statutory damages
to Plaintiff and all other members of the Proposed Class in an amount
equal to $1,000 for Plaintiff and all other members of the Proposed
Class for each willful violation of the FCRA;

D) Pursuant to 15 U.S.C. § 1681n(a)(2), an award of punitive damages to
Plaintiff and all other members of the Proposed Class;

E) Anaward for costs of suit and reasonable attorneys’ fees pursuant to 15
U.S.C. § 1681n(a)(3); and,

F) Such other and further relief as the Court deems just and equitable.

DEMAND FOR JURY TRIAL
Plaintiff hereby demands a trial of his claims by jury to the extent authorized

by law.
DATED: October 28, 2019 KINGS KINGSLEY, APC

By:
Kelsgy rSzamet
David\Kéledjian

Attorneys for Plaintiff

 

13
CLASS ACTION COMPLAINT

 
